       Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 JENNIFER L. SHELFER and SEAM PARK,
       Plaintiffs,
                                                              Civil Action No.
                        v.
                                                             1:20-cv-03000-SDG
 GREGORY PEST CONTROL, INC.,
       Defendant.

                             OPINION AND ORDER

      Plaintiffs allege that Defendant Gregory Pest Control, Inc. (Gregory) failed

to identify and treat a massive, active termite infestation in their home. This matter

is before the Court because Plaintiffs seek leave to add Gregory’s predecessor-in-

interest as a party-Defendant [ECF 15]. For the following reasons, Plaintiffs’

motion is GRANTED. Because the addition of Co-Operative as a defendant

destroys the Court’s diversity jurisdiction, this action must be REMANDED.

I.    Background

      According to Plaintiffs, Gregory negligently inspected and treated their

home for termites, leading to extensive and expensive damage, and breached a

termite bond and repair warranty (the Warranty) by failing to cover the necessary
           Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 2 of 13




repairs.1 Although the Warranty was initially issued by Co-Operative

Exterminating, Inc. n/k/a Hanks Holdings, Inc. (Co-Operative), Gregory is

alleged to have succeeded Co-Operative’s interests and obligations in March

2018.2 Plaintiffs also allege that Gregory admitted its liability and initially agreed

to honor the Warranty, but ultimately refused to do so.3

          When Plaintiffs initiated an arbitration with the American Arbitration

Association (AAA) as required by the parties’ agreement, Gregory refused to pay

its share of the necessary costs.4 This resulted in the AAA declining to administer

the arbitration.5 Plaintiffs therefore filed suit on June 17, 2020 in the Superior Court

of Fulton County, Georgia.6 They assert causes of action for breach of contract

(Count I); negligence (Count II); a declaration of unconscionability (Count III);

attorneys’ fees (Count IV); and punitive damages (Count V).7 On July 20, 2020,




1   See generally ECF 1-1.
2   Id. ¶ 2.
3   Id. ¶ 5.
4   Id.
5   Id.
6   ECF 1-1, at 1.
7   Id. at 10–14.
         Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 3 of 13




Gregory filed its answer and then timely removed the action to this Court on the

basis of diversity jurisdiction.8

        On August 28, Plaintiffs filed their motion for leave to amend the Complaint

to add Co-Operative as a defendant, attaching the proposed amended pleading.9

Gregory opposed the motion on September 11.10 Plaintiffs filed their reply on

September 25.11 The motion is thus fully briefed and ripe for consideration.

II.     Applicable Legal Standard

        Plaintiffs seek leave to amend under Federal Rules of Civil Procedure

15(a)(2) and 20(a)(2).12 However, because their motion follows timely removal of

the case and the proposed amendment would eliminate the Court’s jurisdiction,

28 U.S.C. § 1447(e) applies to Plaintiffs’ request for leave. Section 1447(e) provides:

                If after removal the plaintiff seeks to join additional
                defendants whose joinder would destroy subject matter
                jurisdiction, the court may deny joinder, or permit
                joinder and remand the action to the State court.


8     ECF 1-5; ECF 1.
9     ECF 15; ECF 15-2. Plaintiffs filed a corrected version of the proposed
      amendment on September 23, 2020, repairing paragraph numbering problems
      and including exhibits that had been omitted from their August 28 filing.
      ECF 19.
10    ECF 18.
11    ECF 20.
12    See generally ECF 15.
        Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 4 of 13




See also Ingram v. CSX Transp., 146 F.3d 858, 862 (11th Cir. 1998) (“Because section

1447(e) was applicable here, the district court was left with only two options:

(1) deny joinder; or (2) permit joinder and remand Ingram’s case to state court.”);

Smith v. White Consol. Indus., 229 F. Supp. 2d 1275, 1278 (N.D. Ala. 2002) (“What the

court cannot do [under § 1447(e)] is allow an amendment that destroys federal

jurisdiction and exercise jurisdiction over the case.”).

      “Courts have regularly held that the liberal amendment standard in Rule 15

must yield to the more specific rule governing joinder after removal in Section

1447(e).” Liberacki v. Kroger Co., No. 1:13-cv-00059-JCF, 2013 WL 12061882, at *2

(N.D. Ga. Apr. 18, 2013). See also Ascension Enters., Inc. v. Allied Signal, Inc., 969

F. Supp. 359, 360 (M.D. La. 1997) (“Thus, § 1447(e) trumps Rule 15(a)”). The Court

must “scrutinize more closely an amended pleading that would name a new

nondiverse defendant in a removed case because justice requires that the district

court also balance the defendant’s interests in maintaining the federal forum.”

Dever v. Family Dollar Stores of Ga., LLC, 755 F. App’x 866, 869 (11th Cir. 2018). See

also Reyes v. BJ’s Rest., Inc., 774 F. App’x 514, 517 (11th Cir. 2019).

      Ultimately, “the decision to join a non-diverse party is within the discretion

of the court.” Johnson v. Lincoln Harris, LLC, No. 1:15-cv-3979-WSD,

2016 WL 2733425, at *2 (N.D. Ga. May 10, 2016). See also 14C Charles A. Wright, et
          Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 5 of 13




al., FEDERAL PRACTICE AND PROCEDURE § 3739.1 (updated Oct. 2020) (“Thus, the

statute, as amended, leaves the joinder issue to the discretion of the district

court.”). However, the Court’s discretion “does not imply that § 1447(e)

amendments should be granted as a matter of course.” Sexton v. Progressive

Preferred     Ins.   Co.,   No. 4:09-cv-0102-HLM,      2009    WL     10664783,    at   *2

(N.D. Ga. July 28, 2009). The Eleventh Circuit has adopted a four-factor balancing

test articulated by the Fifth Circuit in Hensgens v. Deere & Co., 833 F.2d 1179

(5th Cir. 1987). Under this balancing test, the Court should weigh:

                (1) the plaintiff’s motive for seeking joinder; (2) the
                timeliness of the request to amend; (3) whether the
                plaintiff will be significantly injured if amendment is not
                allowed; and (4) any other relevant equitable
                considerations.

Reyes, 774 F. App’x at 517. See also Dever, 755 F. App’x at 869.13

III.     Discussion

         The parties do not dispute that the Court has diversity jurisdiction over this

action as it currently stands.14 Plaintiffs are citizens of the State of Georgia;15




13     Under Eleventh Circuit Rule 36-2, “[u]npublished opinions are not considered
       binding precedent, but they may be cited as persuasive authority.”
14     ECF 15; ECF 18.
15     ECF 1, ¶ 2. See also ECF 1-1, ¶ 6 (alleging Plaintiffs reside in Atlanta, Georgia).
        Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 6 of 13




Gregory is a citizen of the State of South Carolina.16 The Complaint seeks more

than $100,000 in damages.17 Nor do the parties differ in their assessment of

Plaintiffs’ proposed amendment: the addition of Co-Operative as a party-

Defendant would destroy diversity.18 “Diversity jurisdiction under 28 U.S.C.

§ 1332 requires complete diversity—every plaintiff must be diverse from every

defendant.” Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1355 (11th Cir. 1996)

(citations omitted), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d

1069 (11th Cir. 2000). The question for the Court, then, is whether the amendment

should be permitted. Under the circumstances presented here, the Court

concludes that it should.

       A.     Hensgens analysis

              1.     Motivation in seeking leave to amend

       Plaintiffs argue that they should be allowed to amend their pleading to add

Co-Operative because Gregory only recently asserted that it is not the successor in

interest to Co-Operative.19 The Complaint alleges that Gregory succeeded to Co-




16   ECF 1, ¶ 3; ECF 1-1, ¶ 7.
17   ECF 1-1, at 14–15.
18   ECF 15-1, at 4–5; ECF 18, at 6–9.
19   ECF 15, at 1.
            Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 7 of 13




Operative’s interests and obligations in March 2018 when the former acquired the

latter.20 Plaintiffs discovered the termite damage in August 2019.21 When it sent

representatives to Plaintiffs’ property, Gregory allegedly admitted liability and

indicated that it would honor the Warranty.22 Nor did Gregory deny that it was

the successor-in-interest to Co-Operative when Plaintiffs initiated the AAA

arbitration.23 According to Plaintiffs, the first time Gregory indicated that it was

not Co-Operative’s successor-in-interest was in its June 20, 2020 answer.24

           Co-Operative was a party to Plaintiffs’ abortive attempt to pursue these

claims in arbitration.25 This fact therefore lends a modicum of credence to

Gregory’s assertion that Plaintiffs seek to add Co-Operative here to destroy

diversity.26 But that is countered by (among other things) Plaintiffs’ reason for the

timing of their proposed amendment: shortly after Gregory answered, denying its




20   ECF 1-1, at ¶ 2.
21   Id. ¶ 3; ECF 15, at 2.
22   ECF 1-1, ¶¶ 5, 28–33; ECF 15-1, at 2–3.
23   ECF 15-1, at 3; ECF 20, at 4.
24   ECF 15-1, at 3–4.
25   Id.
26   ECF 18, at 7–9.
         Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 8 of 13




successor-liability.27 Plaintiffs’ reply brief cogently explains their reasons for

thinking Gregory had assumed Co-Operative’s liabilities.28 The Court has no basis

to question the reasonableness of Plaintiffs’ belief as a result of those factors.

        This factor therefore favors Plaintiffs.

               2.      Timeliness of request

        On August 19, 2020, the parties filed their Joint Preliminary Report and

Discovery Plan (the Report).29 In the Report, the parties asserted that Co-Operative

is a necessary party to this action.30 Accordingly, Plaintiffs also indicated that they

intended to amend their pleading to add Co-Operative as a defendant.31 Plaintiffs

then filed their motion for leave to amend on August 28.32 At that point, the case

had been pending in total a little over two months and in federal court a little over

a month. No substantive activity had taken place. Plaintiffs sought leave shortly

after Gregory first denied having succeeded to any liability of Co-Operative. The




27   ECF 1-5, at 8 ¶ 3.
28   ECF 20, at 7–9.
29   ECF 10.
30   Id. §§ 4, 5.
31   Id. §§ 5, 6.
32   ECF 15.
         Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 9 of 13




motion was filed within the time permitted for amendments under the Court’s

scheduling order and is Plaintiffs’ first such request.33

       Gregory also suggests that Plaintiffs unreasonably delayed in seeking leave

to amend because the Complaint is replete with references to Co-Operative and

Co-Operative’s conduct.34 This is unsurprising since the Complaint also indicates

that Co-Operative conducted termite inspections at Plaintiffs’ property from at

least 2016 until Gregory acquired that business in March 2018.35 The fact that

Plaintiffs were aware Gregory was discussing the issue of liability with Co-

Operative or had some reason to suspect Co-Operative might be liable to

Gregory36 does not mean that Plaintiffs were unreasonable in seeking to add Co-

Operative as a party when they did—after Gregory answered and denied

successor liability.

       The addition of Co-Operative surely cannot come as a surprise to Gregory

given that the issue was discussed during the Rule 26(f) conference and flagged in




33   ECF 13.
34   See, e.g., ECF 18, at 2–4.
35   ECF 1-1, ¶¶ 2–3.
36   ECF 18, at 4 (citing ECF 1-1, ¶¶ 32–33), 7–8. Compare with ECF 20, at 6–7
     (discussing difference between indemnification and successor liability).
        Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 10 of 13




the Report.37 There is no indication that Co-Operative is not otherwise a perfectly

proper party to this litigation. As a result, the Court places less weight than it

might otherwise on the fact that Plaintiffs did not seek to add Co-Operative until

after removal: The triggering event according to Plaintiffs (Gregory’s denial of the

assumption of successor-liability in its answer) occurred the same day the case was

removed. Cf. Hickerson v. Enter. Leasing Co. of Ga., LLC, No. 19-13670, 2020 WL

3119069, at *4 (11th Cir. June 11, 2020) (per curiam) (concluding district court did

not abuse its discretion in denying leave to amend to add a defendant that would

destroy diversity where there was evidence plaintiffs’ purpose was to defeat

jurisdiction).

       Accordingly, the Court concludes that Plaintiffs’ request was timely and

that this factor weighs in favor of permitting the amendment.

              3.     Injury to Plaintiffs

       Plaintiffs assert that their motive for adding Co-Operative is to “obtain full

and complete relief for their damages” and prevent potential inconsistent

judgments.38 If part of Gregory’s defense is to point the finger at Co-Operative, the

potential injury to Plaintiffs is significant if that entity is not added as a party to



37   ECF 10; ECF 15-1, at 7.
38   ECF 15, at 4–5, 7.
        Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 11 of 13




the litigation—even if Plaintiffs would still be able to pursue relief against Co-

Operative in a separate action. Although Plaintiffs could pursue a separate action,

it is certainly not the most efficient use of federal or state court resources to force

separate litigations related to the same events and would cause Plaintiffs harm.

Johnson, 2016 WL 2733425, at *3 (“If amendment is not allowed in this case, Plaintiff

faces the prospect of maintaining a separate lawsuit in state court. The two

lawsuits, both based entirely on state law, would be duplicative and would

unnecessarily waste the resources of the parties and the judicial system. Courts

within this Circuit have concluded that such parallel litigation would constitute

‘significant injury’ under Hensgens.”) (citations omitted). As Plaintiffs note, “it is

Gregory’s challenge to Plaintiffs’ successor in interest theory of liability as to some

of Plaintiffs’ claims—which Gregory had not challenged prior to its Answer—that

necessitates adding Co-Operative as a party.”39 This factor, then, weighs in favor

of Plaintiffs.

                 4.   Other Equitable Considerations

       Courts in this circuit have stated that “[i]n balancing the equities, the parties

do not start out on an equal footing. This is because of the diverse defendant’s




39   ECF 15-1, at 7 (footnote omitted).
          Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 12 of 13




right to choose between a state or federal forum. Giving diverse defendants the

option of choosing the federal forum is the very purpose of the removal statutes.”

Smith, 229 F. Supp. 2d at 1282 (citing Hensgens, 833 F.2d at 1181). In Smith, the court

stated:

               Diversity jurisdiction and the right of removal exist to
               give non-resident defendants the right to litigate in an
               unbiased form. Just as plaintiffs have the right to choose
               to sue in state court when complete diversity does not
               exist, non-resident defendants have the right to remove
               to and litigate in federal court when diversity of
               citizenship does exist.

Id. But, while Gregory’s interest in a federal forum is significant, Gregory removed

immediately after it denied succeeding to any liability incurred by Co-Operative,

presumably with the knowledge that the addition of Co-Operative would destroy

diversity. Gregory’s complaints about the time and cost it incurred in removing

must therefore be taken with a grain of salt.40 Plaintiffs also note the irony of

Gregory insisting that Co-Operative is a necessary party while arguing against the

proposed amendment41 (and at the same time asserting that whether Co-Operative




40   ECF 18, at 12.
41   ECF 20, at 1.
         Case 1:20-cv-03000-SDG Document 30 Filed 02/09/21 Page 13 of 13




is a necessary party is not a factor the Court should consider42). At best then, this

factor weighs slightly in favor of Gregory.

IV.     Conclusion

        On balance and in the exercise of its discretion, the Court finds that the

Hensgens factors favor permitting Plaintiffs to add Co-Operative as a party-

Defendant and remanding the action. Therefore, Plaintiffs’ motion for leave

[ECF 15] is GRANTED. The Clerk is DIRECTED to file ECF 19-1 as a separate

document on the docket, REMAND this action to the Superior Court of Fulton

County, Georgia, and close this case.

        SO ORDERED this the 9th day of February 2021.




                                                     Steven D. Grimberg
                                               United States District Court Judge




42    ECF 18, at 7.
